Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of [•], 2011, by and
between MILESTONE LONGCHENG LIMITED, a company organized under the laws of the
British Virgin Islands (the “Investor”), and CHINA BCT PHARMACY GROUP, INC., a
company organized under the laws of Delaware (the “Company” and together with
the Investor, the “Parties” and each a “Party”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Investor have entered into that certain Series A
Convertible Preferred Shares Purchase Agreement dated as of January 18, 2011
(the “Shares Purchase Agreement”), pursuant to which the Investor is acquiring
certain Preferred Shares (as defined below) of the Company, and the Company
agreed to provide certain registration rights to the Investor;
 
WHEREAS, the Company’s Common Shares are traded on the OTC Bulletin Board
(“OTCBB”); and
 
WHEREAS, the Parties desire to set forth the Investor’s rights and the Company’s
obligation to cause the registration of the Registrable Securities (as defined
below) pursuant to the Securities Act (as defined below).
 
NOW, THEREFORE, In consideration of the premises and the mutual covenants and
the agreements herein set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.01. Definitions.  As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
 
“Action” against a Person means an action, suit, litigation, arbitration,
investigation, complaint, contest, hearing, inquiry, inquest, audit, examination
or other proceeding threatened or pending against or affecting the Person or its
property, whether civil, criminal, administrative, investigative or appellate,
in law or equity before any arbitrator or Governmental Body.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an office), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
 
“Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in the State of New York or Hong Kong are authorized by law
or executive order to close.
 
“Common Shares” means (a) any Common Shares in the Company with a par value of
US$0.001 per share held by the Investor at any time, including any Common Shares
issued or issuable upon conversion of any Preferred Shares held by the Investor
at any time, (b) any securities of the Company which the Investor (or any
transferee) shall be entitled to receive, or shall have received, in connection
with any stock splits, stock dividends or similar events with respect to the
Company’s Common Shares, and (c) any other securities into which or for which
any of the Common Shares described in clause (a) or (b) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.
 
“Company” has the meaning set forth in the preamble hereof.
 
“Company Indemnified Persons” has the meaning set forth in Section 2.07(b).
 
“Demanding Holders” has the meaning set forth in Section 2.01(a).
 
“Demand Notice” has the meaning set forth in Section 2.01(a).
 
“Demand Notice Date” has the meaning set forth in Section 2.01(a).
 
“Demand Registration” has the meaning set forth in Section 2.01(a).
 
“Designated Offshore Securities Market” means a Designated Offshore Securities
Market as defined in Section 230.902(b) of Regulation S of the Securities Act.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“F-3 or S-3 Holders” has the meaning set forth in Section 2.03(a).
 
“F-3 or S-3 Notice” has the meaning set forth in Section 2.03(a).
 
“F-3 or S-3 Notice Date” has the meaning set forth in Section 2.03(a).
 
“Governmental Body” means any agency, bureau, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
administrative, judicial, legislative, executive, regulatory, police or taxing
authority of any government, whether supranational, national, federal, state,
regional, provincial, local, domestic or foreign.
 
“Holder Indemnified Persons” has the meaning set forth in Section 2.07(a)(i).
 
“Hong Kong” means the Special Administrative Region of Hong Kong.
 
“Indemnitee” has the meaning set forth in Section 2.07(c).
 
“Indemnitor” has the meaning set forth in Section 2.07(c).
 
 
2

--------------------------------------------------------------------------------

 
 
“Investor” has the meaning set forth in the preamble hereof.
 
“Losses” has the meaning set forth in Section 2.07(a)(i).
 
“Parties” has the meaning set forth in the preamble hereof.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, other legal entities and
Governmental Bodies.
 
“Potential Material Event” means either (a) the possession by the Company of
material information not ripe for disclosure in a registration statement, or (b)
any material engagement or activity by the Company which would be adversely
affected by disclosure in a registration statement at such time, in each case,
which shall be evidenced by a written good faith determination by the Board that
both (x) disclosure of such information, engagement or activity in a
registration statement would be detrimental to the business and affairs of the
Company, and (y) a registration statement would be materially misleading absent
the inclusion of such information, engagement or activity.
 
“Preferred Shares” means the Series A Convertible Preferred Shares of the
Company, each with a par value of US$0.001 per share.
 
“Register”, “registered” and “registration” means a registration effected
through the preparation and filing of a registration statement or similar
document in compliance with the Securities Act and the declaration or ordering
of effectiveness of such registration statement or document.
 
“Registrable Securities” means any Common Shares held by the Investor at any
time; provided, however, that Registrable Securities shall cease to be
Registrable Securities upon the consummation of any sale of such securities
pursuant to a Registration Statement or Rule 144.
 
“Registrable Securities Holder” means any Person (including the Investor) who
holds Registrable Securities or the rights to hold Registrable Securities, or
any Person to whom any Registrable Securities Holder shall Transfer its
Registrable Securities pursuant to Section 2.08 of this Agreement.
 
“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
the expense of any special audits incident to or required by any such
registration and the reasonable fees and disbursements of special legal counsel
to represent the Registrable Securities Holders, as the case may
be.  Registration Expenses do not include compensation of regular employees of
the Company which shall be paid in any event by the Company, underwriting
discounts and commissions and stock transfer taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
“Registration Statement” means a registration statement on Form F-1 or S-1, Form
F-3 or S-3 (or such similar or successor forms as may be appropriate) prepared
and filed with the SEC by the Company pursuant to Article II of this Agreement.
 
“Regulation” means each applicable law, rule, regulation, order, guidance or
recommendation (or any change in its interpretation or administration) by any
Governmental Body, central bank or comparable agency and any request or
directive (whether or not having the force of law) of any of those Persons and
each judgment, injunction, order, writ, decree or award of any Governmental
Body, arbitrator or other Person.
 
“Required Effectiveness Date” has the meaning set forth in Section 2.01(b).
 
“Required F-3 or S-3 Effectiveness Date” has the meaning set forth in
Section 2.03(b).
 
“Rule 144” means Rule 144 promulgated under the Securities Act, as such rule
shall be in effect from time to time.
 
“SEC” means the United States Securities and Exchange Commission and includes
any Governmental Body succeeding to the functions thereof.
 
“Securities” means any stock, shares, limited liability company membership
interests, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement,
options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the Registrable Securities registered by the
Registrable Securities Holders, as the case may be.
 
“Shares Purchase Agreement” has the meaning set forth in the preamble hereof.
 
“Transfer” means any sale, assignment, transfer, exchange, pledge, grant of
security interest in, hypothecation, encumbrance or other disposition or
conveyance of any interest in.
 
“USD,” “Dollars” or “US$” means the lawful currency of the United States of
America.
 
“Violation” has the meaning set forth in Section 2.07(a)(i).
 
Section 1.02. Interpretation.
 
 
4

--------------------------------------------------------------------------------

 
 
(a) Headings.  The headings to the Articles, Sections and Subsections of this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.
 
(b) Usage.  In this Agreement, unless the context requires otherwise:  (i) the
singular number includes the plural number and vice versa;  (ii) reference to
any gender includes each other gender; (iii) the Exhibits to this Agreement are
hereby incorporated into, and shall be deemed to be a part of, this Agreement;
(iv) the terms “hereunder”, “hereof”, “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
section or other provision hereof; (v) the words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
and (vi) a reference to any Article, Section or Subsection shall be deemed to
refer to the corresponding Article, Section, or Subsection of this Agreement.
 
ARTICLE II    
REGISTRATION RIGHTS
 
Section 2.01. Demand Registration.
 
(a) Request for Registration.  If Registrable Securities Holders holding at
least fifty percent (50%) of the outstanding Registrable Securities at any time
shall provide the Company with a written request (a “Demand Notice”) requesting
that the Company file a Registration Statement under the Securities Act
registering for resale Registrable Securities (the date on which the Company
receives the Demand Notice being the “Demand Notice Date” and the registration
requested in such Demand Notice being a “Demand Registration”), the Company
shall promptly (but in any event within five (5) calendar days) after the Demand
Notice Date, forward a copy of the Demand Notice to all of the Registrable
Securities Holders.  Each of the Registrable Securities Holders shall have a
period of 20 calendar days after receiving the Demand Notice from the Company in
which to elect to include some or all of such Registrable Securities Holder’s
Registrable Securities in such Demand Registration.  The Registrable Securities
Holders shall exercise their right to include Registrable Securities in such
Registration Statement by delivering a written notice to the Company within such
20 calendar day period specifying the number of Registrable Securities such
Registrable Securities Holder wishes to include in such Registration (such
electing Registrable Securities Holders, together with the Registrable
Securities Holders delivering the Demand Notice to the Company being the
“Demanding Holders”).
 
(b) Filing and Effectiveness of Registration Statement.  The Company shall
prepare and file with the SEC, no later than 90 calendar days after the Demand
Notice Date, a Registration Statement registering for resale by the Demanding
Holders a sufficient number of Common Shares for such Demanding Holders to sell
the Registrable Securities requested to be registered.  The Company shall use
its reasonable best efforts to cause such Registration Statement to be declared
effective no later than the earlier of (i) five (5) calendar days after the date
on which the Company receives notice from the SEC that such Registration
Statement may be declared effective and (ii) the date which is 120 calendar days
after the Demand Notice Date (such date being the “Required Effectiveness
Date”).  The Company shall use its reasonable best efforts to cause the
Registration Statement filed pursuant to this Section 2.01 to remain effective
until the earlier of (A) the date on which all Registrable Securities registered
pursuant to such Registration Statement shall have been sold to the public and
(B) the date which is 180 calendar days after the date on which such
Registration Statement is declared effective by the SEC.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Underwritten Offering.
 
(i) If the Demanding Holders intend to distribute the Registrable Securities
covered by their Demand Notice by means of an underwriting, they shall so advise
the Company as a part of their Demand Notice.  In connection with such
underwritten offering, the Demanding Holders shall have the right to select the
managing underwriter or underwriters, subject to the reasonable approval of the
Company.  In connection with such underwritten offering, the Demanding Holders
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters, subject to the representations and warranties by,
and the other agreements on the part of, the Company to and for the benefit of
such underwriters, shall also be made to and for the benefit of such Demanding
Holders.
 
(ii) Notwithstanding any other provision of this Section 2.01, if the
underwriter advises the Company that in the opinion of such underwriter, the
distribution of all of the Registrable Securities requested to be registered
would materially and adversely affect the distribution of all of the securities
to be underwritten, then (x) the Company shall deliver to such Demanding Holders
a copy of such underwriter’s opinion, which opinion shall be in writing and
shall state the reasons for such opinion and (y) the number of equity Securities
(including the Registrable Securities) that may be included in such registration
shall be allocated in the order listed below:
 
(A) first, to the Demanding Holders; and
 
(B) second, to the other Persons proposing to register securities in such
registration.
 
Any Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration.


(d) Limitations on Registration.  The Company shall not be required to effect a
registration pursuant to this Section 2.01:
 
(i) after the Company has effected two (2) registrations pursuant to this
Section 2.01, and such registrations have been declared or ordered effective;
provided, however, that in the event that the number of Registrable Securities
included in any registration pursuant to this Section 2.01 is reduced by more
than 50% of the number of Registrable Securities proposed to be registered
pursuant to Section 2.01(a) in any registration, then such registration shall
not count as a registration for purposes of this Section 2.01;
 
(ii) during the period starting with the date which is 60 calendar days prior to
the Company’s good faith estimate of the date of the filing of, and ending on a
date 180 calendar days following the effective date of, a Company-initiated
registration subject to Section 2.02 below, provided that the Company is
actively employing in good faith all reasonable efforts to cause such
registration statement to become effective;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) if the Company shall furnish to the Demanding Holders a certificate signed
by the Company’s Authorized Officer stating that a Potential Material Event
exists, in which event the Company shall have the right to defer such filing for
a period of not more than 90 calendar days after the Demand Notice Date,
provided that such right to delay a request may not be exercised by the Company
more than twice in any 12-month period with at least a 60 calendar day interval
between such “black-out” periods;
 
(iv) if the Demanding Holders, together with the holders of any other Securities
of the Company entitled to inclusion in such registration statement, propose to
sell Registrable Securities and such other Securities (if any) whereby the
aggregate proceeds of which (after deduction for underwriter’s discounts and
expenses related to the issuance) are less than US$5,000,000;
 
(v) if all of the Registrable Securities identified in the Demand Notice may be
transferred, sold, or otherwise disposed of without any volume limitations under
the Securities Act in accordance with the provisions of Rule 144; or
 
(vi) after the tenth anniversary of this Agreement.
 
Section 2.02. Piggyback Registration.
 
(a) Company Registration.  If the Company proposes to register (including for
this purpose a registration effected by the Company for shareholders other than
the Registrable Securities Holders) any of its equity Securities under the
Securities Act in connection with the public offering of such securities, the
Company shall promptly give all Registrable Securities Holders written notice of
such registration at least 30 calendar days prior to the filing of such
Registration Statement with the SEC.  Such Registrable Securities Holders shall
have a period of 20 calendar days after receiving such written notice from the
Company in which to elect to include some or all of such Registrable Securities
Holders’s Registrable Securities in such Registration Statement.  Such
Registrable Securities Holders shall exercise their right to include Registrable
Securities in such Registration Statement by delivering a written notice to the
Company within such 20 calendar day period specifying the number of Registrable
Securities such Registrable Securities Holders wish to include in such
Registration Statement.  Subject to the provisions of Sections 2.01(c) and
2.02(c) hereof, the Company shall use its reasonable best efforts to include the
Registrable Securities requested to be included by such Registrable Securities
Holders in the Company Registration Statement.  Registrable Securities Holders
shall not, however, be entitled to include any Registrable Securities in the
Company’s registration statement which is under review with the SEC at December
31, 2010.
 
(b) Underwritten Offerings.
 
(i) If the registration for which the Company gives notice to the Registrable
Securities Holders under Section 2.02(a) is an underwritten offering, the
Company shall not be required under this Section 2.02 to include any of such
Registrable Securities Holders’ Registrable Securities in such underwriting
unless such Registrable Securities Holders accept the terms of the underwriting
as agreed upon between the Company and the underwriters.  In connection with
such an underwritten offering, the Company (or other Persons who may be entitled
to select the underwriters) shall have the right to select the managing
underwriter or underwriters.  If such Registrable Securities Holders wish to
distribute their Registrable Securities through such underwriting, such
Registrable Securities Holders shall enter into an underwriting agreement in
customary form with the underwriter or underwriters, subject to the limitations
set forth in Section 2.07 hereof.  If such Registrable Securities Holders do not
approve of the terms of such underwriting, such Registrable Securities Holders
may elect to withdraw from such offering by providing written notice to the
Company and the underwriter.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding any other provision of this Section 2.02, if the
underwriter advises the Company that in the opinion of such underwriter, the
distribution of all of the Registrable Securities requested to be registered
would materially and adversely affect the distribution of all of the securities
to be underwritten, then (x) the Company shall deliver to the Registrable
Securities Holders who requested inclusion of Registrable Securities held by
them in the offering a copy of such underwriter’s opinion, which opinion shall
be in writing and shall state the reasons for such opinion and (y) the number of
equity Securities (including the Registrable Securities) that may be included in
such registration shall be allocated in the order listed below:
 
(A) first, to the Company;
 
(B) second, to such Registrable Securities Holders; and
 
(C) third, to the other Persons proposing to register securities in such
registration, if any.
 
If so determined by the underwriter, all Registrable Securities may be excluded
from such registration and underwritten offering.  Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from the
registration.
 
Section 2.03. F-3 or S-3 Registration.
 
(a) F-3 or S-3 Registration.  If, at any time after the first date on which the
Company is eligible to file a registration statement under the Securities Act on
Form F-3 or S-3 (or such similar or successor form as may be appropriate), the
Company shall receive from Registrable Securities Holders holding at least five
percent (5%) of the outstanding Registrable Securities a written request (an
“F-3 or S-3 Notice”) that the Company effect a short-form registration on Form
F-3 or S-3 (or such similar or successor form as may be appropriate), and any
related qualification or compliance with respect to the Registrable Securities
(the date on which the Company receives the F-3 or S-3 Notice being the “F-3 or
S-3 Notice Date”), the Company shall promptly (but in any event within five (5)
calendar days) after the F-3 or S-3 Notice Date, forward a copy of the F-3 or
S-3 Notice to all of the Registrable Securities Holders.  Each of the
Registrable Securities Holders shall have a period of 20 calendar days after
receiving the F-3 or S-3 Notice from the Company in which to elect to include
some or all of such Registrable Securities Holder’s Registrable Securities in
such Registration Statement.  The Registrable Securities Holders shall exercise
their right to include Registrable Securities in such Registration Statement by
delivering a written notice to the Company within such 20 calendar day period
specifying the number of Registrable Securities such Registrable Securities
Holder wishes to include in such Registration Statement (such electing
Registrable Securities Holders, together with the Registrable Securities Holders
delivering the F-3 or S-3 Notice to the Company being the “F-3 or S-3 Holders”).
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Filing and Effectiveness of Registration Statement.  The Company shall
prepare and file with the SEC, no later than 30 calendar days after the F-3 or
S-3 Notice Date, a Registration Statement on Form F-3 or S-3 (or such similar or
successor form as may be appropriate), covering, and shall obtain all such
qualifications and compliances as may be required and as would permit the sale
and distribution of, all Registrable Securities.  The Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective no later than the earlier of (i) five (5) calendar days after the date
on which the Company receives notice from the SEC that such Registration
Statement may be declared effective and (ii) 60 calendar days after the F-3 or
S-3 Notice Date (such date being the “Required F-3 or S-3 Effectiveness
Date”).  The Company shall use its reasonable best efforts to cause the
Registration Statement filed pursuant to this Section 2.03 to remain effective
until the earlier of (A) the date on which all Registrable Securities registered
pursuant to such Registration Statement shall have been sold to the public and
(B) the date on which all of the Registrable Securities requested to be
registered by the F-3 or S-3 Holders can be freely sold to the public pursuant
to Rule 144 without any volume limitations.
 
(c) Limitations on Registration.  The Company shall not be required to effect a
registration pursuant to this Section 2.03:
 
(i) if at the time of the request, Form F-3 or S-3 (or such similar or successor
form as may be applicable) is not available to the Company for such offering;
 
(ii) if the Company shall furnish to the F-3 or S-3 Holders requesting a
registration pursuant to this Section 2.03 a certificate signed by the Company’s
Authorized Officer stating that a Potential Material Event exists, in which
event the Company shall have the right to defer such filing for a period of not
more than 90 calendar days after the F-3 or S-3 Notice Date, provided that such
right to delay a request may not be exercised by the Company more than twice in
any 12-month period with at least a 60 calendar day interval between such
“black-out” periods; or
 
(iii) if the Registrable Securities Holders propose to sell Registrable
Securities and other such Securities (if any) whereby the aggregate proceeds of
which (after deduction for underwriter’s discounts and expenses related to the
issuance) are less than US$1,000,000.
 
Section 2.04. Expenses of Registration.  All Registration Expenses incurred in
connection with any registration, filing, qualification or compliance pursuant
to Sections 2.01, 2.02 or 2.03 shall be borne by the Company.  Unless otherwise
stated, all Selling Expenses relating to any Registrable Securities registered
on behalf of the Registrable Securities Holders shall be borne by such
Registrable Securities Holders either wholly or, if such Registrable Securities
Holder is participating in a registration as one of the Registrable Securities
Holders, on a pro rata on the basis of the number of Registrable Securities so
registered.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.05. Further Obligations of the Company.  Whenever the Company is
required to effect the registration of any Registrable Securities pursuant to
this Article II, the Company shall:
 
(a) Filing and Effectiveness of Registration Statement.  With respect to a
Registration Statement required by Section 2.01 or 2.03, the Company shall (i)
prepare and file with the SEC a Registration Statement, (ii) cause such
Registration Statement to become effective, and (iii) maintain the effectiveness
of such Registration Statement, in each case, as of the dates and for the
periods required by Section 2.01 or 2.03, as the case may be, which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading.
 
(b) Filing of Amendments and Supplements.  Prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to keep the Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities and other securities of the
Company covered by the Registration Statement at all times during the period for
which the Company is required to maintain the effectiveness of such Registration
Statement pursuant to the terms of this Agreement.
 
(c) Copies of Documents.  Furnish to each Registrable Securities Holder selling
such Registrable Securities by means of such Registration Statement, without
charge, such number of conformed copies of such Registration Statement and of
each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus included in such Registration
Statement (including each preliminary prospectus and any summary prospectus), in
conformity with the requirements of the Securities Act, such documents
incorporated by reference in such Registration Statement or prospectus, and such
other documents, as such Registrable Securities Holders may reasonably request.
 
(d) Opinion and Comfort Letter.  Furnish to such Registrable Securities Holders
(i) an opinion of the counsel representing the Company for purposes of such
registration, dated the effective date of such Registration Statement (or, if
such registration includes an underwritten public offering, dated the date of
the closing under the underwriting agreement with respect to both the effective
date of the Registration Statement and the date of the closing under the
underwriting agreement), in form and substance as is customarily given by
counsel for the issuer to underwriters in an underwritten public offering,
addressed to the underwriters, if any, and to such Registrable Securities
Holders, and (ii) a “cold comfort” letter, dated the effective date of such
Registration Statement (and, if such Registration Statement includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement) signed by the independent certified public accountants
who have certified the Company’s financial statements included in such
Registration Statement, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any, and to such Registrable
Securities Holders.
 
 
10

--------------------------------------------------------------------------------

 
 
(e) “Blue Sky” Qualification.  Register or qualify all Registrable Securities
and other securities covered by such Registration Statement under the securities
or blue sky laws of such jurisdictions as the applicable Registrable Securities
Holders (or in an underwritten offering, the managing underwriter) shall
reasonably request, and do any and all other acts and things which may be
necessary or advisable to enable such Registrable Securities Holders to
consummate the disposition in such jurisdictions of its Registrable Securities
covered by such Registration Statement, except that the Company shall not for
any such purpose be required to qualify generally to do business as a foreign
corporation in any jurisdiction wherein it is not so qualified, or to subject
itself to taxation in any such jurisdiction, or to consent to general service of
process in any such jurisdiction.
 
(f) Notification of Certain Events.  As promptly as practicable after becoming
aware thereof, notify such Registrable Securities Holders of the happening of
any event of which the Company has knowledge, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
promptly prepare and file with the SEC a supplement or amendment to the
Registration Statement or other appropriate filing with the SEC to correct such
untrue statement or omission, and deliver a number of copies of such supplement
or amendment to such Registrable Securities Holders as such Registrable
Securities Holders may reasonably request.
 
(g) SEC Stop Orders.  As promptly as practicable after becoming aware thereof,
notify such Registrable Securities Holders (and, in the event of an underwritten
offering, the managing underwriters) of the issuance by the SEC of any notice of
effectiveness or any stop order or other suspension of the effectiveness of the
Registration Statement at the earliest possible time.
 
(h) Potential Material Event.  As promptly as practicable after becoming aware
thereof, notify such Registrable Securities Holders (and, in the event of an
underwritten offering, the managing underwriters) of the existence of a
Potential Material Event, in which case, such Registrable Securities Holders
shall not offer or sell any Registrable Securities, or engage in any other
transaction involving or relating to the Registrable Securities, from the time
of the giving of notice with respect to a Potential Material Event until such
Registrable Securities Holders receives written notice from the Company that
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event; provided, however, that such
Registrable Securities Holders may only be required to cease offering and
selling Registrable Securities pursuant to this clause (h) for a period of not
more than 90 calendar days after receiving notice from the Company that a
Potential Material Event exists; provided, further, however, that the Company
may only exercise its rights under this clause (h) twice in any 12-month period
with at least a 60 calendar day interval between such “black-out” periods.
 
(i) Listing Requirements.  Use its reasonable best efforts to maintain the
trading of such Registrable Securities on the OTCBB until listing of such
Registrable Securities on a nationally recognized stock exchange approved by the
Board.
 
 
11

--------------------------------------------------------------------------------

 
 
(j) Certificate Preparation.  Cooperate with such Registrable Securities Holders
to facilitate the timely preparation and delivery of certificates for the
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates for the Registrable Securities to be in such
denominations or amounts as the case may be, as such Registrable Securities
Holders may reasonably request, and, within two (2) Business Days after a
Registration Statement which includes Registrable Securities is ordered
effective by the SEC, the Company shall deliver, or shall cause legal counsel
selected by the Company to deliver, to the transfer agent for the Registrable
Securities (with copies to such Registrable Securities Holders) an appropriate
instruction and opinion of such counsel.
 
(k) Underwriting Agreement.  In the event of any underwritten public offering,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form and complying with the provisions of Section 2.07, with the
managing underwriter of such offering.
 
(l) Section 11 Information.  Make available to such Registrable Securities
Holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first month of the first fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act, including, without limitation, Rule 158
promulgated thereunder.
 
(m) Other Actions.  Take all other reasonable actions necessary to expedite and
facilitate disposition by such Registrable Securities Holders of the Registrable
Securities pursuant to the Registration Statement.
 
Section 2.06. Preparation; Reasonable Investigation; Review by Counsel.  In
connection with the preparation and filing of each Registration Statement
registering Registrable Securities under the Securities Act, such Registrable
Securities Holders, its underwriters, if any, and counsel for such Registrable
Securities Holders shall:
 
(a) be permitted to review such Registration Statement, each prospectus included
therein or filed with the SEC, and each amendment thereof or supplement thereto
a reasonable period of time (but not less than three (3) Business Days) prior to
their filing with the SEC; and
 
(b) be given reasonable access to the Company’s books and records and such
opportunities to discuss the business of the Company with its officers, counsels
and the independent public accountants who have certified its financial
statements as shall be necessary, in the opinion of such Registrable Securities
Holders, such underwriters, if any, or their respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.07. Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Article II, the following
indemnification provisions shall apply.
 
(a) Indemnification by the Company.
 
(i) Indemnification.  To the extent permitted by law, the Company shall
indemnify and hold harmless the Registrable Securities Holders, each of the
employees, officers, directors, partners, members, managers, legal counsel and
agents of such Registrable Securities Holders, any underwriter (as defined in
the Securities Act) for such Registrable Securities Holders and each Person, if
any, who controls such Registrable Securities Holders or underwriter within the
meaning of the Securities Act or Exchange Act (collectively, the “Holder
Indemnified Persons”) against and hold each Holder Indemnified Person harmless
from any and all liabilities, obligations, losses, damages, lawsuits,
investigations, arbitrations, actions, judgments, costs, expenses or claims,
including, without limitation, reasonable attorneys’ fees and expenses incurred
in investigation or defending any of the foregoing (collectively, “Losses”),
that the Holder Indemnified Persons may suffer or sustain arising out of or due
to any of the following (any of the following being a “Violation”):
 
(A) any untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
 
(B) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or
 
(C) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law, or any
applicable securities laws or Regulations of a jurisdiction outside the United
States.
 
(ii) Limitations on Indemnification.  Notwithstanding the foregoing, the Company
shall not be liable for:
 
(A) any amounts paid in settlement of any such Losses if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld or delayed); or
 
(B) any Losses to the extent that such Losses arise out of or are based upon a
Violation which occurs in reliance upon and in strict conformity with written
information furnished by such Registrable Securities Holders expressly for use
in connection with such registration.
 
(b) Indemnification by the Registrable Securities Holders.
 
(i) Indemnification.  To the extent permitted by law, each Registrable
Securities Holder participating in any registration pursuant to this Agreement
shall indemnify and hold harmless the Company, each of the Company’s employees,
officers, directors, legal counsel and other agents, any underwriter (as defined
in the Securities Act) for the Company and each Person, if any, who controls the
Company or underwriter within the meaning of the Securities Act or Exchange Act
(collectively, the “Company Indemnified Persons”), against and hold each Company
Indemnified Person harmless from any and all Losses that the Company Indemnified
Persons may suffer or sustain arising out of or due to any Violation, in each
case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in strict conformity with written information furnished by
such Registrable Securities Holder expressly for use in connection with such
registration.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii) Limitations on Indemnification.  Notwithstanding the foregoing, no
Registrable Securities Holder shall not be liable for:
 
(A) indemnification pursuant to this Agreement in excess of the aggregate net
cash proceeds received by such Registrable Securities Holder from the offering
of Registrable Securities in such registration;
 
(B) any amounts paid in settlement of any such Losses if such settlement is
effected without the consent of such Registrable Securities Holder; or
 
(C) any Losses to the extent that such Losses do not arise out of or are not
based upon a Violation which occurs in reliance upon and in strict conformity
with written information furnished by such Registrable Securities Holder
expressly for use in connection with such registration.
 
(c) Indemnification Mechanics.  If there occurs an event which a Company
Indemnified Person or a Holder Indemnified Person (any such Person being the
“Indemnitee”) hereto asserts is an indemnifiable event pursuant to this Section,
the Indemnitee shall promptly notify the party obligated to provide
indemnification hereunder (the “Indemnitor”) in writing of such event.  Delay or
failure to so notify the Indemnitor shall only relieve the Indemnitor of its
obligations to the extent, if at all, that it is actually prejudiced by reason
of such delay or failure.  The Indemnitor shall have a period of 20 calendar
days in which to respond thereto.  If the Indemnitor accepts responsibility
within such 20 calendar day period, then the Indemnitor shall be obligated to
compromise or defend, at its own expense, such matter, and the Indemnitor shall
provide the Indemnitee with such assurances as may be reasonably required by the
Indemnitee to assure that the Indemnitor shall assume and be responsible for the
Losses at issue (subject to the limitations set forth in this Agreement).  If
the Indemnitor fails to assume the defense of such matter within such 20
calendar day period or does not respond within such 20 calendar day period, the
Indemnitee against which such matter has been asserted shall (upon delivering
notice to such effect to the Indemnitor) have the right to undertake, at the
Indemnitor’s cost and expense, the defense, compromise or settlement of such
matter on behalf of the Indemnitee.  In any event, the Indemnitee shall have the
right to participate at its own expense in the defense of such asserted
liability; provided, however, that the Indemnitor shall pay the expenses of such
defense if the Indemnitee is advised by counsel in writing that there are one or
more legal defenses available to the Indemnitee that are different from or
additional to those available to the Indemnitor (in which case, if the
Indemnitee notifies the Indemnitor in writing, the Indemnitor shall not have the
right to assume the defense of such asserted liability on behalf of the
Indemnitee).
 
 
14

--------------------------------------------------------------------------------

 
 
(d) Contribution.  If the indemnification provided for in this Section is held
by a court of competent jurisdiction to be unavailable to an Indemnitee with
respect to any Losses, then the Indemnitor, in lieu of indemnifying such
Indemnitee hereunder, shall contribute to the amount paid or payable by such
Indemnitee as a result of such Losses in such proportion as is appropriate to
reflect the relative fault of the Indemnitor on the one hand and of the
Indemnitee on the other in connection with the Violation that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall any contribution under this Section 2.07(d) from
such Registrable Securities Holders, together with the amount of any
indemnification payments made by such Holder pursuant to Section 2.07(b) above,
exceed the net proceeds from the offering received by such Registrable
Securities Holders.  The relative fault of the Indemnitor and of the Indemnitee
shall be determined by reference to, among other things, whether the Violation
relates to information supplied by the Indemnitor or the Indemnitee and the
parties relative intent, knowledge, access to information, and opportunity to
correct or prevent such Violation.
 
(e) No Inconsistent Underwriting Agreements.  Notwithstanding any provision of
this Agreement to the contrary, the Registrable Securities Holders shall not be
required to enter into an underwriting agreement that contains indemnification
and contribution provisions which, in the sole discretion of such Registrable
Securities Holders, materially differ from those contained in this Section 2.07.
 
Section 2.08. Transfer of Registration Rights.  The rights to cause the Company
to register Registrable Securities pursuant to this Article II may be assigned
by the Investor (or any assignee permitted hereunder) to a transferee or
assignee of any of the Registrable Securities held by the Investor (or such
assignee), provided that (x) the Company is furnished a written notice of the
name and address of such transferee or assignee and the Registrable Securities
with respect to which such registration rights are being assigned and (y) such
transferee or assignee agrees in writing to be bound by and subject to the terms
and conditions of this Agreement.
 
Section 2.09. Subsequent Registration Rights.  From and after the date of this
Agreement, the Company shall not, without the prior written consent of holders
of a majority of the outstanding Registrable Securities, enter into any
agreement with any holder or prospective holder of any Securities of the Company
which provides such holder or prospective holder of Securities of the Company
the right (a) to include such Securities in any registration filed under
Sections 2.01, 2.02 or 2.03 hereof, unless under the terms of such agreement,
such holder or prospective holder may include such Securities in any such
registration only to the extent that the inclusion of such securities shall not
reduce the amount of the Registrable Securities that are included or (b) to
demand registration of their Securities.
 
Section 2.10. Registration in Non-U.S. Jurisdictions.  In the event that the
Common Shares cease to be listed on the OTCBB and are not listed on a nationally
recognized stock exchange in the United States, but the Company has listed its
Common Shares on any Designated Offshore Securities Market or other
internationally recognized securities exchange, then the Company shall use its
reasonable best efforts, to the extent permitted by applicable law, to provide
the Registrable Securities Holders with substantially the same rights and
benefits in such jurisdiction as are provided for in this Agreement, and to take
such steps, if any, consistent with customary market practice at the time so
that the Registrable Securities are freely transferable in such listed market
without transfer restrictions imposed by the securities or similar laws of such
jurisdiction.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE III
MISCELLANEOUS
 
Section 3.01. Notices.  All notices, requests, demands and other communications
to any Party or given under this Agreement shall be in writing and delivered
personally, by overnight delivery or courier, by e-mail, by registered mail or
by telecopier (with confirmation received) to the Parties at the address, the
e-mail address or telecopy number specified for such Parties below (or at such
other address, e-mail address or telecopy number as may be specified by a Party
in writing given at least five business days prior thereto).  All notices,
requests, demands and other communications shall be deemed delivered when
actually received:
 
(a) If to the Company, at:
 
China BCT Pharmacy Group, Inc.
No 102, Chengzhan Road
Liuzhou City, Guangxi Province
PRC
Phone:  +86 772 3638318
Fax:       +86 772 3611763
Attn:       Mr. Hui Tian Tang, Chairman & CEO
e-mail:     huitian.tang@china-bct.com


with a copy by fax or messenger or courier or e-mail to:
 
McKenna Long & Aldridge LLP
303 Peachtree Street, NE, Suite 5300
Atlanta, GA  30308  USA
Phone:   (404) 527-4990
Fax:        (404) 527-4198 and (404) 527-8890
Attn:      Mr. Thomas Wardell, Esq.
e-mail:    twardell@mckennalong.com
 
(b) If to the Investor, at:
 
Milestone Longcheng Limited
318 Hu Nan Road
Shanghai 200031, PRC
Fax:           (8621) 6437-9590
Attn:         Ms. Yunli Lou
e-mail:       yunli@mcmchina.com
 
 
16

--------------------------------------------------------------------------------

 
 
with a copy by fax or messenger or courier to:
 
Latham & Watkins
41st Floor, One Exchange Square
8 Connaught Place, Central
Hong King
Fax:      +852.2522.7006
Attn:     Mr. David T. Zhang, Esq
e-mail:   david.zhang@lw.com
 
Section 3.02. Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, and by different Parties in separate counterparts,
each of which when executed shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
Section 3.03. Modification or Amendment of Agreement.  This Agreement may not be
modified or amended except by an instrument in writing signed by both of the
Parties.
 
Section 3.04. Successors and Assigns.  This Agreement shall be binding upon and
inures to the benefit of and is enforceable by the respective successors and
permitted assigns of the Parties hereto.
 
Section 3.05. GOVERNING LAW.
 
THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD APPLY THE LAW OF ANY OTHER JURISDICTION.
 
Section 3.06. Arbitration.
 
Any dispute, controversy, claim or difference of any kind whatsoever arising out
of, relating to or in connection with this Agreement, or the breach, termination
or invalidity hereof (including the validity, scope and enforceability of this
arbitration provision) (the “Dispute”) shall first be attempted to be resolved
through discussions and consultations between the parties in good faith for a
period of thirty (30) days after written notice has been sent by any Party to
the other Party pursuant to the notice provisions set out in Section 3.01 (the
“Consultation Period”).
 
(a) If the Dispute remains unresolved upon expiration of the Consultation
Period, any Party may in its sole discretion elect to submit the matter to
arbitration with notice to any other Party or Parties (the “Arbitration
Notice”). The arbitration shall be conducted in Hong Kong and shall be
administered by the Hong Kong International Arbitration Centre (the “HKIAC”) in
accordance with the HKIAC Administered Arbitration Rules in force at the time of
the commencement of the arbitration. However, if such rules are in conflict with
the provisions of this Section 3.06, the provisions of this Section 3.06 shall
prevail.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) The language of the arbitration proceedings and written decisions or
correspondence shall be in English.
 
(c) The number of arbitrators shall be three. Each opposing party to a dispute
shall be entitled to appoint one arbitrator, and the third arbitrator shall be
jointly appointed by the disputing parties or, failing such agreement by thirty
(30) days after the appointment by each party of its arbitrator, the HKIAC shall
appoint the third arbitrator in accordance with the HKIAC Administered
Arbitration Rules in force at the time of the commencement of the arbitration.
 
(d) Any party to the Dispute shall be entitled to seek preliminary injunctive
relief, if possible, from any court of competent jurisdiction pending the
constitution of the arbitration tribunal.
 
(e) The arbitrators shall decide any Dispute submitted by the parties to the
arbitration strictly in accordance with the substantive laws of New York and
shall not apply any other substantive law.
 
(f) The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and the prevailing party or parties may apply to a court of
competent jurisdiction for enforcement of such award.
 
Section 3.07. Waiver of Jury.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN
ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 3.08. Integration.  This Agreement and the Shares Purchase Agreement
contain and constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersede all prior negotiations, agreements and
understandings, whether written or oral, of the Parties.
 
Section 3.09. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.10. Ambiguities.  This Agreement was negotiated between legal counsel
for the Parties and any ambiguity in this Agreement shall not be construed
against the Party who drafted this Agreement.
 
Section 3.11. Further Assurances.  In order to (a) carry out more effectively
the purposes of this Agreement, (b) enable the Parties to exercise and enforce
their rights and remedies hereunder, promptly upon the reasonable request by any
Party, the Company and the Investor shall (with the expenses paid by the Party
responsible as provided in this Agreement) shall (i) correct any defect or error
that may be discovered in this Agreement or in the execution, delivery,
acknowledgment or recordation of this Agreement and (ii) execute, acknowledge,
deliver, record, file and register, any and all such further acts, conveyances,
assignments, notices of assignment, transfers, certificates, assurances and
other instruments, in each case, as such requesting Party may require from time
to time.
 
Section 3.12. No Third-Party Rights.  This Agreement is not intended, and shall
not be construed, to create any rights in any Person other than the Parties and
their respective successors and permitted assigns, and no Person may assert any
rights as third-party beneficiary hereunder, except as provided in Section 2.07.
 
Section 3.13. No Waiver; Remedies.  No failure or delay by any Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of the right, power or privilege.  A single or partial exercise of any
right, power or privilege shall not preclude any other or further exercise of
the right, power or privilege or the exercise of any other right, power or
privilege.
 
 [SIGNATURE PAGE FOLLOWS]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.
 
 
COMPANY:
CHINA BCT PHARMACY GROUP, INC.
 
By: /s/ Tian Hui Tang                                                    
Name: Tian Hui Tang
Title: Chief Executive Officer
 
INVESTOR:
MILESTONE LONGCHENG LIMITED
 
By /s/ MILESTONE LONGCHENG LIMITED                   
Name: MILESTONE LONGCHENG LIMITED
Title:
 



 

20

--------------------------------------------------------------------------------